DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan P. Soifer (Reg. #. 34,932) on February 17, 2021.
The Application has been amended as follows:
Claim 1: Currently Amended) An electrical architecture of a motor vehicle, comprising: - an electrical ground and at least one DC voltage source [[(100)]] delivering a supply            voltage
    PNG
    media_image1.png
    29
    715
    media_image1.png
    Greyscale
 - an electrical distribution box [[(10)]] with at least one supply rail coupled to an input of the box to receive the supply voltage and a ground rail coupled to [[the]] a ground, at least one output terminal, and at least one relay arranged in series between the supply rail and the output terminal of the box and adapted to switch at least one current consuming device in order to supply said at least one current consuming device electrically with the switched supply voltage wherein, said electrical architecture further comprises a controllable resistive load [[(60)]] electrically connected in parallel between the output of the electrical distribution box and the positive supply rail or the ground said controllable resistive load comprising at least one switch [[(62)]] in series with at least one resistor [[(61)]], said switch being adapted to be controlled by the at least one computer that 3Preliminary AmendmentPEUG -F920W1 / 17252-0013815785868.v1Int'l App. No. PCT/FR2020/050425Preliminary AmendmentFiled With the Applicationis adapted to cause the at least one switch to close for a vehicle speed below a first determined speed threshold [[(Vth1)]], making it possible to ensure current consumption in the at least one relay under the supply voltage that is greater than a determined current threshold and to cause the at least one switch to open for a vehicle speed greater than a second determined speed threshold [[(Vth2),]] higher than said first speed threshold.

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the closest prior art references of record failed to teach or suggest an electrical distribution box with at least one supply rail coupled to an input of the box to receive the supply voltage and a ground rail coupled to  a ground, at least one output terminal, and at least one relay arranged in series between the supply rail and the output terminal of the box and adapted to switch the supply voltage to the output terminal; - a wiring harness, arranged between the output terminal of the electrical distribution box and the at least one current consuming device in order to supply said at least one current consuming device electrically with the switched supply voltage ; and - at least one computer, wherein, said electrical architecture further comprises a controllable resistive load electrically connected in parallel between the output of the electrical distribution box and the positive supply rail or the ground said controllable resistive load comprising at least one switch in series with at least one resistor said switch being adapted to be controlled by the at least one computer that 3Preliminary AmendmentPEUG -F920W1 / 17252-0013815785868.v1Int'l App. No. PCT/FR2020/050425Preliminary AmendmentFiled With the Applicationis adapted to cause the at least one switch to close for a vehicle speed below a first determined speed threshold , making it possible to ensure current consumption in the at least one relay under the supply voltage that is 

Myong et al. (US 6,356,424) discloses an electrical junction box capable of housing an electric component while absorbing the tolerance of the electric component. The electrical junction box is an electrical junction box that is to be mounted in a vehicle, including: a casing that forms an outer shell; and a fixation member that fixes, to the casing, an electric component that is to be electrically connected to a vehicle-mounted load or an electricity storage device mounted in the vehicle, wherein a slit for absorbing a tolerance associated with external dimensions of the electric component is provided in the fixation member.

OKuyama et al. (US 2021/0027962) discloses a relay circuit includes a relay and a current divider. The relay includes a coil and a contact. The contact is configured to switches on and off a supply of power to a load that is configured to operate with power supplied from a direct-current power supply through conduction of the coil. The current divider is connected between the contact and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        2/26/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836